DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 22 and 23 is acknowledged.The traversal is on the grounds that no additional burden would be placed on the Examinerby searching and examining together the methods of groups I and II. This is unpersuasive because it is a statement of opinion, and lacks any evidentiary or logical support. The requirement for restriction appropriately found that the inventions (based on the claim filed on 4/4/2019) have different designs and modes of operation, and are therefore patentably distinct.
The restriction requirement is still deemed proper and is therefore made FINAL. 
In the response filed on 12/16/2021, claims 2-21 were canceled, and new claims 24-36, depending on claim 22 were added.  Accordingly, claim 1 is withdrawn from consideration for being directed to non-elected subject matter.  Claims 22-36 are currently under examination.
Claim Objections
Claims 23-36 are objected to for following reason. The recitation of “A method according to claim…” is improper.  It is suggest to amend the claims to recite “The method according to claim…”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, step c) recites associating the selected nuclease with the guide RNA from b).  It is unclear whether it is referring to the selected nuclease already in the reaction mixture (hence already bound to guide RNA in step b) or adding additional selected nuclease to the reaction mixture of step b).  
Dependent claims 23-36 are rejected for same reason because they depend on claim 22.
Regarding claim 27, it is unclear when this further step takes place in the context of the method of claim 22.  Is the contacting step performed before step a), b), c), or subsequent to step c).  
Claims 28 and 29 are rejected for same reason because they depend on claim 27.
Divisional Application
This application is filed as a divisional application of 15,469,681, which is now patented and issued as US 10,301,619.  MPEP 804.01 discusses prohibition of nonstatutory double patenting rejection under 35 U.S.C 121 when a restriction was made.  

The following are situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121  does not apply:
…
(B) The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made. For example, the divisional application filed includes additional claims not consonant in scope with the original claims subject to restriction in the parent. Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991); Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440. 
In the present case, claims 22-36 of the present application and the claims 1-8 of the ‘619 patent are not consonant with restriction requirement made by the examiner because the claims have been changed in material respects from the claims at the time the requirement was made.  The issued claims 1-8 of ‘619 was changed to method of producing a Cas nuclease/guide RNA complex, in which the reaction mixture comprises Cas nuclease, whereas the original claims of which the restriction requirement based upon is directed to method of making a single RNA polynucleotide from a plurality of DNA oligonucleotides in a single reaction that does not comprise any RNA guided nucleases.  The present claims 22-36 are also amended from a method for making an RNA guided nuclease to a method that comprises steps of forming reaction mixture comprising RNA guided nucleases to form RNA guided nucleases.  Therefore, the prohibition under 35 U.S.C 121 would not apply.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 22-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,301,619. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a method that comprises using a reaction mixture comprising: a DNA polymerase, an RNA polymerase, a first and second synthetic single stranded DNA, wherein the first ss DNA comprises a promoter and a 3’ end that hybridizes to the second ss DNA, dNTP, rNTPs and a RNA guided nuclease, and forms a complex of the synthesized guide RNA and the RNA guided nuclease (claim 22 and claim 1 of the ‘619 patent).
Regarding claims 23 and 24, the limitation of being Cas nuclease is recited in claim 1 of the ‘619 patent, and both claims are rendered obvious because Cpf1 is a Cas nuclease (Cas 12a).
Regarding claims 25-26, the limitation of containing a variable region that targets a target nucleic acid in the first ss DNA is recited in claims 4 and 5 of the ‘619 patent.
Regarding claims 27-29, the steps of contacting the gRNA and nuclease complex with nucleic acid targets and further detecting cleavage would have been obvious in view of claims 4 and 5 of the ‘619 patent because it is the intended purpose for making such a gRNA guided nuclease.
Regarding claim 30, the limitation of DNA polymerase being a strand displacing polymerase is also recited in claim 3 of the ‘619 patent. 
Regarding claim 31, the limitation of having a modified nucleotide base at 5’ end of the guide RNA would have been obvious in view of claim 1 of the ‘619 patent because incorporating different types of modified nucleotide into RNA would have been routine practice, for example, nucleotide modification to reduce immunogenicity or attaching binding molecules or immobilization.  

Regarding claims 33 and 34, the limitation of having multiple reaction mixtures having different 1st ss DNA and same 2nd ss DNA in multi-well plate is recited in claims 6 and 7 of the ‘619 patent.
Regarding claims 35 and 36, the limitation of combining 3rd, 4th ssDNA and ligase in reaction mixture is recited in claim 2 of the ‘619 patent.  
Prior Art
The closes prior art, Dahl et al.(US8039214) teaches synthesizing single RNA polynucleotide with cDNA template, which comprises a reaction mix comprising a DNA polymerase, an RNA polymerase, a first synthetic ss DNA oligonucleotide and a second ss DNA oligonucleotide dNTP and rNTP. However, Dahl does not teach the reaction mix having an RNA guided nuclease, and provides no suggestion for including such a nuclease.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CELINE X QIAN/            Primary Examiner, Art Unit 1636